COOK, Judge
(dissenting):
As the providence inquiry made clear, the possession offenses occurred at times and locations removed from the points of introduction of the drugs onto the installation. Appellant conceded facts as to the possession offenses that were not necessary to the correlative introduction offenses, and vice versa. Similarly, each possession offense contained at least one element not contained in the corresponding introduction offense, and vice versa. There being no facial ambiguity as to the proscriptions, and no contrary expressions of intent by Congress or the President, the offenses were not multiplicious for findings as a matter of law. United States v. Baker, 14 M.J. 361, 371 (C.M.A.1983) (Cook, J., dissenting). I would affirm the decision of the United States Navy-Marine Corps Court of Military Review.